Citation Nr: 1829036	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-41 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Lin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran perfected his appeal (See January 2013 Rating Decision, December 2013 Notice of Disagreement, October 2014 Statement of the Case, December 2014 Form 9, and March 2017, Supplemental Statement of the Case). 

The Veteran requested a video conference hearing before the Board.  The requested hearing was conducted in June 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.


FINDING OF FACT

The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated December 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that the duty to assist requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have also been satisfied.  The relevant evidence to the issues on appeal have been obtained and associated with the claims folder.  In particular, the RO obtained the Veteran's service treatment records, service personnel records, VA medical records, and the identified and available private treatment records.  The RO also arranged for the Veteran to undergo a VA examination for hearing loss in October 2014.

II.  Service Connection

The Veteran claims entitlement to service connection for bilateral hearing loss resulting from in-service noise exposure that began while in service and progressed since.

Service connection is warranted if the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

Generally, to establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds the Veteran has a bilateral hearing loss disability as defined by the VA.  38 C.F.R. § 3.385 (2017).  On the audiological evaluation in the October 2014 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
40
LEFT
10
20
25
35
40

The auditory threshold value of 40 decibels in the right and left ear at 4000 Hertz show impaired hearing as defined by the VA.  See 38 C.F.R. § 3.385 (2017).  The Board finds the current disability element is met based on the October 2014 VA examination.

The Board also finds credible evidence showing loud noise exposure in service.  The Veteran asserts in his December 2014 substantive appeal that he was exposed to noise during service as an equipment mechanic on the flight line and in aircraft support.  The Veteran's DD Form 214 supports that his title was a ground equipment repairman with the Air Force.  The Board finds the Veteran's statements of being exposed to loud noise as credible and consistent with the circumstances of his service.  38 U.S.C. § 1154(a).  Thus, the Board finds the in-service injury element has been met.

The Board next finds that the preponderance of the competent and credible evidence is against finding that the chronic symptoms of hearing loss manifested during service or within one year after separation from service.  

The nexus to a current disease may be established presumptively for certain chronic disabilities, including sensorineural hearing loss as an organic disease of the nervous system, if such are shown to have been manifested to a compensable degree during service or within one year after a veteran separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one-year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  38 C.F.R. § 3.303(b) (2017).

The service treatment records support bilateral hearing within normal limits during the Veteran's active service.  The Veteran's May 1969 Report of Medical History associated with his enlistment shows no reported hearing loss.  The May 1969 Report of Medical Examination includes an audiological evaluation with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
6000

RIGHT
5 (20)
0 (10)
5 (15)
10 (20)

LEFT
0 (15
0 (10)
0 (10)
10 (20)


The Board notes that the audiometric test results during his enlistment examination were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The numbers above in parentheses represent the ISO-converted audiometric readings, and the numbers on the left are the unconverted ASA readings.  The other audiometric results discussed in this Board decision are only in ISO-ANSI standards.

The Veteran's April 1973 Report of Medical History and April 1973 Report of Medical Examination associated with his separation from service shows no reported complaint of hearing loss, and an audiological evaluation with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
15
20
LEFT
15
15
15
20
20

The hearing tests performed during his enlistment and at separation suggest hearing acuity within normal limits throughout his active service.  See 38 C.F.R. § 3.385 (2017).  Hensley v. Brown, 5 Vet. App. 155 (1993).  The service treatment records are of significant probative value as they contain specific testing for hearing and show the Veteran reported other ailments, but not hearing loss.  The service treatment records provide evidence against finding chronic symptoms of hearing loss manifested during service.

The claims file also contains inconsistent accounts regarding the onset and continuity of hearing problems, which weigh against the credibility of the assertions that symptoms of hearing loss began during service or within one year of separation.  

The Veteran testified during the June 2017 video conference hearing that his hearing loss began in service and progressed since then.  The Veteran also testified that he worked only in quiet office settings since he separated from the Air Force, and that he has no hobbies with loud noise exposure.  

The July 2017 statement from the Veteran's wife indicates the Veteran had hearing problems since he left the Air Force in 1973, that she constantly had to repeat herself while speaking to him, and his hearing worsened over the years.  She also indicated that the Veteran did not get his ears checked until years later, but that she has no doubt his hearing was greatly affected by his time in service.  

Although the Veteran and his wife contend that the Veteran had continuing hearing problems since his discharge, these statements are inconsistent with the contemporary medical evidence.  The claims file contains private treatment records that show the Veteran denied hearing loss during general examinations for care in August 2005, October 2007, and February 2008.  The claims file also shows the Veteran obtained no treatment for hearing loss until October 2011, more than 30 years after his service, but that he obtained treatment for other medical conditions.

For these reasons, the Board finds the more recent accounts of hearing loss during service and within the one-year presumptive period, less credible and of little probative value when considered against the audiometric testing during service and the more contemporaneous statements contained in the private treatment records.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to a claim.  The laws and regulations do not require in service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Even if audiometric testing at separation did not establish hearing loss by VA standards, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service, and that whether the hearing loss is service connected must be made under the statutory and regulatory provisions governing service connection generally.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Here, the weight of the evidence is also against finding that hearing loss is caused by service under 38 C.F.R. § 3.303(d) (2017).  The October 2014 VA examination supports that the Veteran's current bilateral hearing loss is not causally related to his active service.  The examination shows audiometric results supporting a current hearing loss disability, but the examination also indicates it is not at least as likely as not caused by an in-service event.  The report bases its finding on the Veteran's bilateral hearing being within normal limits at separation from service as shown by service treatment records.  The examination indicates there is a permanent positive hearing threshold shift greater than normal measurement variability, but the examiner opined that the current scientific evidence asserts that there is no basis for delayed onset hearing loss due to acoustic trauma.  In support, the examiner cited to a 2006 article from the Institute of Medicine National Academy of Sciences entitled "Noise and Military Service - Implications for Hearing Loss and Tinnitus."

The probative value of medical opinion evidence is based on a medical expert's personal examination of the patient, knowledge and skill in analyzing the data, and medical conclusion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this case, the October 2014 VA examiner is an audiologist who reviewed the claims file, interviewed the Veteran, and provided a detail description of examination findings.  The examiner also included a discussion of the medical evidence showing a current bilateral hearing disability, the lay statements, and why the current hearing loss is not at least as likely as not caused by an event in service.  The Board also notes that this report is the only probative medical opinion on the question of whether the current bilateral hearing loss is related to the Veteran's service.  For these reasons, the Board finds the October 2014 VA examination report highly probative.

In addition, the Board finds the Veteran and his wife are competent to report the symptoms of decreased hearing acuity that he experiences because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 470, 469 (1994).  Unfortunately, as lay statements, they do not have the requisite expertise to provide a competent opinion as to the cause of hearing loss, as such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2017).  As noted, the Board finds the October 2014 VA examination highly probative in this regard.

In short, the Board finds that the preponderance of the evidence is against finding the Veteran has current bilateral hearing loss that is causally related to his service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Thus, the claim of service connection for bilateral hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


